Citation Nr: 1210818	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  10-16 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to January 1969.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision denied entitlement to service connection for diabetes mellitus, type II (adult-onset).  In a June 2011 decision, the Board denied the Veteran's claim for diabetes mellitus.  

In this decision, the Board vacates its June 22, 2011 decision.  

The issue of service connection for diabetes mellitus, type II, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1. Prior to the Board's June 2011 decision, the RO received a June 2011 Tallahassee Memorial Hospital (TMH) discharge record discussing the Veteran's health risk factors, which included diabetes mellitus.  

2. Though the RO received the TMH record concerning the diabetes mellitus in June 2011 and it was constructively in VA's possession, it was not considered by the Board in the June 2011 decision.  


CONCLUSION OF LAW

The criteria for vacating the Board's June 22, 2011, decision are met.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).  

Failure to consider submitted argument and/or evidence, or the failure to afford the Veteran the right to have a hearing is a denial of due process.  38 C.F.R. § 20.904.  In this case, the Veteran was denied due process of law as a result of the Board's inability to consider relevant information in the RO's possession at the time of the Board's decision.  This evidence was a June 2011 TMH discharge record discussing risk factors for diabetes mellitus.  The record does not specifically discuss why the Veteran was being discharged from the hospital or why he was in the hospital in the first place.  The Board finds this evidence relevant to the claim for service connection for diabetes mellitus.  As this evidence was not associated with the file at the time of the June 2011 decision, that decision was not based on consideration of all the available evidence and should be vacated with respect to the denial of the claim for service connection for diabetes mellitus.  


ORDER

The Board's June 22, 2011 decision is vacated.  


REMAND

The Veteran submitted a motion for reconsideration on June 30, 2011.  In the meantime, the Veteran filed a new claim and a temporary file was created at the RO.  Some records, relevant to this claim, were scanned into Virtual VA (which is available to the Board) in December 2011.  

The Board has printed all documents with date of receipt of December 2011 off of Virtual VA.  VA CAPRI records do not show a diagnosis of diabetes mellitus, although the Veteran did report at one point in January 2008 that he had diabetes mellitus.  A December 2011 RO decision (denying service connection for asthma and chronic obstructive pulmonary disease) shows that the private records needed to adjudicate this claim (records from Doctors Bailey and Ross and from TMH) are in a paper file at the RO.  

On remand, these records should be associated with the claims file.  If the claim cannot be granted based on a review of these records, the Veteran should be given a VA examination to determine whether or not he has a diagnosis of diabetes mellitus.  Service treatment records confirm the Veteran had service in Vietnam (See the March 1968 record showing treatment at Da Nang Airbase, Vietnam).  

Accordingly, the case is REMANDED for the following action:

1. Associate private records (noted above and listed as evidence in a December 2011 RO decision) with the file.  Ensure that all relevant records have been obtained.  

2. If the claim cannot be granted based on a review of these records, schedule the Veteran for a VA examination to determine whether or not he has a current diagnosis of diabetes mellitus.  The claims folder, including a copy of this remand must be made available to and reviewed by the examiner.  The examination report must reflect that the claims folder was reviewed.  All indicated tests should be conducted.  

3. Re-adjudicate the issue of service connection for diabetes mellitus, type II.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue currently on appeal, as well as a summary of the evidence received since the issuance of the most recent SSOC.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


